By the Court.
It is not for this comt to say, from what ap. pears of this case, whether, upon the whole, justice has been done between the parties. After the arbitrators had chosen an umpire their authority expired, and that of the umpire began. As they made no award, whatever relates to the rule of court on them to .shew cause, and their impressions on that occasion ; and how far it might operate to produce a hasty and inconsiderate decision aa regards them, must be laid entirely out of view. The only question is, whether, or not, the parties had reasonable notice of the appointment of the umpire, or of his proceeding to make up his umpirage ; so as that they might have applied to him to examine the witnesses, or proofs of the parties, relative to the matters in dispute, in order that the umpire might found his judgment upon the evidence produced to him by the parties, and not upon the report of the arbitrators. Now, it does not appear that the defendants had such notice, or any opportunity to make such application. Therefore, for this reason, the award must be set aside, and the cause docketed for trial at next term.
Ordered accordingly.